OPINION — AG — **** STATE BOARD OF EMBALMERS AND FUNERAL DIRECTORS — EDUCATIONAL REQUIREMENTS **** THE GENERAL EDUCATIONAL REQUIREMENTS AS PROVIDED BY 59 O.S. 1969 Supp., 396.3 [59-396.3](B), DEMAND SUCCESSFUL COMPLETION OF SIXTY HOURS OF STUDY FROM AN ACCREDITED COLLEGE OR UNIVERSITY AND THAT ANY EQUIVALENT MUST NECESSARILY BE COMPRISED OF AN EQUAL AMOUNT OF EDUCATIONAL TRAINING. THE OKLAHOMA STATE BOARD OF EMBALMERS AND FUNERAL DIRECTORS MAY NOT ACCEPT EMBALMING EXPERIENCE AS COLLEGE EQUIVALENCY. (HOWARD O'BRYAN) ** SEE: OPINION NO. 73-216 (1973) **